In the

        United States Court of Appeals
                            For the Seventh Circuit
                                 ____________________ 
No. 15‐2689 
JEFFREY D. COCHRAN, 
                                                          Plaintiff‐Appellant, 

                                                    v. 

ILLINOIS STATE TOLL HIGHWAY AUTHORITY, et al., 
                                    Defendants‐Appellees. 
                                 ____________________ 

               Appeal from the United States District Court for the 
                 Northern District of Illinois, Eastern Division. 
                   No. 14 C 9145 — Manish S. Shah, Judge. 
                                 ____________________ 

             ARGUED APRIL 18, 2016 — DECIDED JULY 8, 2016 
                      ____________________ 

  Before  EASTERBROOK  and  SYKES,  Circuit  Judges,  and 
ADELMAN, District Judge.* 
     ADELMAN,  District  Judge.  Plaintiff  Jeffrey  Cochran  brings 
this putative class action under 42 U.S.C. § 1983 against the 
Illinois State Toll Highway Authority and several of its direc‐
tors claiming violations of procedural due process and equal 

                                                 
     * Of the Eastern District of Wisconsin, sitting by designation. 
2                                                          No. 15‐2689 

protection  and  asserting  related  state  law  claims.  Plaintiff’s 
claims arise from fines he incurred while driving on the Illi‐
nois  tollway.  The  district  court  dismissed  plaintiff’s  federal 
claims  for  failure  to  state  a  claim  for  relief  and  declined  to 
exercise supplemental jurisdiction over the state law claims. 
Plaintiff appeals, and we affirm. 
                                    I. 
     Plaintiff,  an  Ohio  resident,  is  accustomed  to  driving  on 
Ohio’s  tollways.  He  alleges  that  Ohio  assesses  a  toll  only 
when a driver exits a highway. Illinois’ toll system, however, 
functions differently, assessing periodic tolls as a driver con‐
tinues on the highway. It also allows drivers to use electronic 
transponders which automatically charge motorists for tolls. 
This eliminates the need for drivers to stop at toll booths and 
allows them to  pass through  toll plazas at full speed. Thus, 
Illinois  has  two  sets  of  lanes  at  each  toll  plaza:  full‐speed 
lanes to the left for transponder users and lanes to the right 
for drivers who stop and pay cash to a toll booth attendant. 
The  tollway  has  signs  informing  drivers  that  they  are  ap‐
proaching a toll plaza and indicating which are transponder 
lanes  and  which  are  cash  lanes.  If  a  driver  without  a  tran‐
sponder  uses  a full‐speed transponder  lane, the system rec‐
ords the fact that the driver failed to pay a toll. 
    The  tollway  grants  a  seven‐day  grace  period  during 
which drivers who miss a toll can still pay it, either online or 
by mail, without incurring a fine. After seven days, the own‐
er  of  the  car  incurs  a  $20  fine  per  violation.  If  an  owner  in‐
curs three fines within a two‐year period, the tollway sends 
the owner a notice, which includes the date, time, and loca‐
tion of each violation and  informs the owner  of his right  to 
contest the violations at a hearing. The notice also warns that 
No. 15‐2689                                                                3 

toll evasion is a strict liability and vicarious liability offense, 
meaning that a car owner cannot assert as a defense that “(1) 
the  violation notice wasn’t mailed  sooner,  (2)  the  driver did 
not intend to miss the payment or go through [a transpond‐
er]  lane,  or  (3)  someone  else  was  driving  the  vehicle.” 
SA00107–00108.1 
    Transponder  users  are  granted  a  second  grace  period  in 
which to pay missed tolls without incurring the $20 per vio‐
lation  fine.  After  notice  of  the  violations  is  mailed,  tran‐
sponder  users  have  until  the  due  date  on  the  notice  to  pay 
their  missed  tolls  and  update  their  account  information  in 
order to avoid fines. 
    Plaintiff  alleges  that  in  December  2013,  he  drove  from 
Ohio  to  Chicago.  He  alleges  that  when  he  entered  Illinois 
there was no signage informing him of how Illinoisʹ toll sys‐
tem worked, and  that he  did not understand the signage at 
the toll plazas. Because he believed from his experience with 
the Ohio toll system that he only needed to pay a toll when 
he  exited  the  highway,  plaintiff  used  the  full‐speed  tran‐
sponder lanes and missed three tolls. At some point, he real‐
ized his mistake and began using the cash lanes instead. He 
called the tollway’s toll‐free line and asked if he had missed 
any tolls and was told that no violations appeared in the da‐
tabase.  On  January  30,  2014,  however,  he  received  notice  of 
the  three  violations  and  his  right  to  a  hearing.  Apparently, 
information about plaintiff’s violations was not entered into 
the tollway’s database until January 21, 2014. Rather than re‐


                                                 
      1 Citations in this format are to the short appendix attached to plain‐

tiff’s Corrected Brief. 
4                                                        No. 15‐2689 

questing  a  hearing  on  the  violations,  plaintiff  paid  the 
missed tolls and fines, which totaled $64.50. 
                                  II. 
     We review de novo the district court’s grant of a motion 
to dismiss under Rule 12(b)(6). Tamayo v. Blagojevich, 526 F.3d 
1074, 1081 (7th Cir. 2008). To survive a motion to dismiss un‐
der  Rule  12(b)(6),  plaintiff’s  complaint  must  allege  facts 
which, when taken as true, “plausibly suggest that the plain‐
tiff has a right to relief, raising that possibility above a specu‐
lative  level.”  EEOC  v.  Concentra  Health  Servs.,  Inc.,  496  F.3d 
773,  776  (7th  Cir.  2007)  (internal  quotations  and  citation 
omitted). We accept all well‐pleaded facts as true and draw 
all reasonable inferences in plaintiff’s favor. Tamayo, 526 F.3d 
at 1081.  
                                  A. 
    As  to  plaintiff’s  due  process  claim,  procedural  due  pro‐
cess requires notice of the potential deprivation, in this case 
the  $20  per  violation  fine,  and  a  meaningful  opportunity  to 
be  heard.  Gimbel  v.  Commodity  Futures  Trading  Comm’n,  872 
F.2d 196, 200 (7th Cir. 1989) (citing Goldberg v. Kelly, 397 U.S. 
254,  267–68  (1970)).  Plaintiff’s  complaint  alleges  that  he  re‐
ceived notice of toll violations and that the notice conveyed 
his right to a hearing. Plaintiff also was offered a seven‐day 
grace  period  during  which  he  could  pay  the  missed  toll 
without incurring a fine, and he was not assessed a fine until 
his third violation. This is sufficient to satisfy due process. 
   Plaintiff contends that the tollway signage was confusing 
and did not provide adequate notice of how the toll system 
worked  such  that  he  could  have  avoided  a  fine  in  the  first 
place. This allegation does not rise to the level of a constitu‐
No. 15‐2689                                                                            5 

tional violation.2 Due process does not require a state to post 
signage  notifying  all  those  entering  of  its  laws  and  regula‐
tions.  Rather,  the  statute  or  regulation  is  adequate  notice  in 
and of itself as long as it is clear. See Walker Stone, Inc. v. Sec’y 
of Labor, 156 F.3d 1076, 1083 (10th Cir. 1998) (“In order to sat‐
isfy  constitutional  due  process  requirements,  regulations 
must  be  sufficiently  specific  to  give  regulated  parties  ade‐
quate notice of the conduct they require or prohibit.”); Becker 
v. Lockhart, 971 F.2d 172, 174 (8th Cir. 1992) (“Due process … 
does require that laws provide notice to the ordinary person 
as to what constitutes prohibited activity.”). 3 The onus is on 
citizens to inform themselves of the laws and regulations of 
the  state  in  which  they  travel.  Schor  v.  City  of  Chi.,  576  F.3d 
775,  780  (7th  Cir.  2009)  (“Different  jurisdictions  often  pro‐
scribe  different  types  of  conduct,  and  persons  entering  any 
specific place  … do so knowing  that they are obliged to in‐
form  themselves  about  any  relevant  rules  of  the  road.”); 
Cheek v. United States, 498 U.S. 192, 199 (1991) (“Based on the 

                                                 
     2 At the motion to dismiss stage, we take all plaintiff’s allegations to 

be true. However, the Illinois tollway signage is in fact quite clear. Signs 
indicate when drivers are approaching a toll plaza and which lanes are 
“I‐Pass,”  or  transponder‐only,  lanes  and  which  are  cash  lanes.  See,  e.g., 
SA00093 (Figure 37). 
     3 Plaintiff does allege that the language of the Illinois toll regulation 

is unconstitutionally vague because it fails to define “toll evasion” such 
that  an  ordinary  person  can  understand  what  conduct  is  prohibited. 
However, the Illinois administrative code prohibits a vehicle from being 
“driven  through  a  toll  plaza  collection  facility  without  payment  of  the 
proper toll.” 92 IL ADC 2520.269(e). This language indicates that a viola‐
tion occurs once a driver drives through a toll plaza without paying the 
toll  and  is  easily  understood.  See  Schor  v.  City  of  Chi.,  576  F.3d  775,  781 
(7th Cir. 2009). 
6                                                             No. 15‐2689 

notion  that  the  law  is  definite  and  knowable,  the  common 
law presume[s] that every person kn[ows] the law.”). 
    Plaintiff  also  contends  that  defendants  failed  to  provide 
him notice of the seven‐day grace period in which tolls may 
be  paid  without  incurring  a  fine.  However,  due  process  re‐
quires only notice of the potential deprivation and an oppor‐
tunity to be heard, Gimbel, 872 F.2d at 200, and not notice of a 
grace period which is unrequired in the first place.4 
   Plaintiff also alleges that defendants violated his right to 
procedural  due  process  by  failing  to  provide  him  with  in‐
formation  about  his  violations  when  he  first  called  the  toll‐
way system. Notice at this point presumably would have al‐
lowed him to pay the tolls within the seven‐day grace period 
and  avoid  fines.  However,  plaintiff  alleges  that  defendants 
did  provide  him  information  about  violations  in  the  notice 
he received—which specified the date, time, and location of 
each violation—approximately a month after they occurred. 
SA00107–00108.  Due  process  does  not  require  notice‐on‐
demand but rather timely notice, and a one month delay in 
receiving notice does not offend due process. 
   Finally,  plaintiff  contends  that  the  hearing  to  which  he 
was  entitled,  but did not request,  would not have provided 
him  with  a  meaningful  opportunity  to  be  heard.  This  is  so, 
he argues, because a toll violation is a strict liability offense 
and he could not have defended himself on the ground that 
he did not know that he had run the toll. However, strict lia‐

                                                 
     4 We note that signs after each toll plaza inform drivers of the seven‐

days‐to‐pay policy. This information is also publicly available on the 
tollway’s website, http://www.illinoistollway.com/tolls‐and‐i‐
pass/unpaid‐tolls, which plaintiff admits he visited, SA00016. 
No. 15‐2689                                                             7 

bility  statutes  in  this  context  are  constitutional.  See  Karlin  v. 
Foust,  188  F.3d  446,  475–76  (7th  Cir.  1999)  (“[T]he  Supreme 
Court has recognized the propriety of strict liability without 
any element of scienter in statutes that are ‘regulatory’ in na‐
ture.”); see also Idris v. City of Chi., 552 F.3d 564, 566 (7th Cir. 
2009) (“Legal systems often achieve deterrence by imposing 
fines  or  penalties  without  fault.”).  If  knowledge  were  a  de‐
fense to running a toll, it would be too easy for drivers, espe‐
cially out‐of‐state drivers like plaintiff, to avoid paying tolls. 
See,  e.g.,  id.  (upholding  the  constitutionality  of  a  red  light 
camera  ordinance  with  no  vicarious  liability  defense  and 
noting that allowing a car owner to argue that someone else 
was  driving  “would  make  it  easy  for  owners  to  point  the 
finger at friends or children—and essentially impossible for 
the City to prove otherwise”). 
    Further,  the  fact  that  plaintiff  could  not  present  a 
knowledge defense at his hearing does not render the hear‐
ing meaningless. Due process does not entitle a person to  a 
hearing  at  which  they  will  succeed.  Am.  Nat’l  Bank  &  Trust 
Co. v. City of Chi., 826 F.2d 1547, 1550 (7th Cir. 1987), cert. de‐
nied,  484  U.S.  977  (1987).  Although  the  knowledge  defense 
was  not  available,  other  defenses  were.  Thus,  plaintiff  was 
not precluded from presenting any defense, and the hearing 
was not meaningless. 
                                   B. 
   Plaintiff  also  alleges  that  defendants  treat  transponder 
users  and  non‐transponder  users  differently  in  violation  of 
the Equal Protection Clause. Specifically, plaintiff alleges that 
transponder users receive a second grace period in which to 
pay missed tolls before incurring the $20 fine, and that they 
receive written notice of this second grace period. The Equal 
8                                                         No. 15‐2689 

Protection Clause generally protects people who are treated 
differently because of membership in a suspect class or who 
have  been  denied  a  fundamental  right.  Srail  v.  Vill.  Of  Lisle, 
588  F.3d  940,  943  (7th  Cir.  2009).  Use  or  non‐use  of  a  tran‐
sponder does not involve a protected status or a fundamen‐
tal right. Thus, defendants need only show that the differing 
treatment was rationally related to a legitimate state interest. 
Id. 
   Defendants establish a rational basis for giving a second 
grace  period  to  transponder  users  and  not  to  non‐
transponder users. The use of transponders decreases traffic, 
increases efficient use of the highway, and decreases the re‐
sources  required  to  operate  tollbooths,  all  legitimate  gov‐
ernmental  interests.  Granting  transponder  users  a  second 
grace period provides an incentive to use transponders and 
thus serves genuine government interests. 
    Plaintiff  argues  unpersuasively  that  the  grace  period  in‐
centive  is  not  necessary.  The  rational  basis  test  does  not  re‐
quire a showing that the differing treatment be necessary to 
achieving a legitimate goal, only that it be rationally related 
to it. Defendants meet this burden 
                                  III. 
  For  these  reasons,  the  judgment  of  the  district  court  is 
AFFIRMED.